Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 4, 2021

                                       No. 04-21-00231-CV

                       IN RE Michael Andrew DAVIS and Waterfleet, LLC

                    From the 150th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2019CI13387
                              Honorable Larry Noll, Judge Presiding


                                         ORDER
Sitting:         Luz Elena D. Chapa, Justice
                 Beth Watkins, Justice
                 Liza A. Rodriguez, Justice

       Relators’ petition for writ of mandamus and motion for temporary relief are denied. An
opinion will be forthcoming.

           It is so ORDERED on June 4, 2021

                                                            PER CURIAM


           ATTESTED TO: ________________________
                        MICHAEL A. CRUZ
                        CLERK OF COURT